 


109 HR 4431 IH: To authorize financial assistance under the community development block grant program for disaster relief and recovery for communities affected by Hurricane Katrina or Hurricane Rita.
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4431 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Wicker (for himself and Mr. Pickering) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To authorize financial assistance under the community development block grant program for disaster relief and recovery for communities affected by Hurricane Katrina or Hurricane Rita. 
 
 
1.Community development block grant assistance 
(a)Authorization of AppropriationsIn addition to any other amounts authorized to be appropriated under other provisions of law, there is authorized to be appropriated for fiscal year 2006 for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.), $13,000,000,000, to remain available until expended. 
(b)Use 
(1)In generalAny amounts made available pursuant to this section shall be used only for disaster relief, long-term recovery, and mitigation in communities in any area for which the President declared a major disaster or emergency under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act in connection with Hurricane Katrina or Hurricane Rita, except those activities reimbursable by the Federal Emergency Management Agency. 
(2)Use under CDBG programAny amounts made available pursuant to this section shall be administered by each State in conjunction with its community development block grants program. Notwithstanding paragraph (2) of section 106(d) of the Housing and Community Development Act of 1974, States may provide assistance with amounts made available under this section to entitlement communities. 
(3)Projects in progressIn the case of any project or activity in an area described in paragraph (1) that was underway before the Presidential declaration with respect to such area, the project or activity may not be provided any amounts made available under this section unless the disaster or emergency for which such declaration was made directly impacted the project. 
(c)AllocationAny amounts made available pursuant to this section shall be awarded by the Secretary of Housing and Urban Development to States (including Indian tribes for all purposes under this section) as follows: 
(1)60 percent of such amounts shall be awarded to the State of Louisiana. 
(2)40 percent of such amounts shall be awarded to the State of Mississippi. 
(d)Waiver 
(1)AuthorityIn administering any amounts made available under this section, the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of such amounts (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding that such waiver is required to facilitate the use of such amounts, and would not be inconsistent with the overall purpose of the statute. The Secretary may waive the requirements that activities benefit persons of low and moderate income, except that at least 50 percent of the amounts made available under this section shall benefit primarily persons of low and moderate income unless the Secretary makes a finding of compelling need. 
(2)PublicationThe Secretary shall publish in the Federal Register any waiver of any statute or regulation authorized under this subsection no later than 5 days before the effective date of such waiver. 
 
